Citation Nr: 1811034	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO denied service connection for DDD of the lumbar spine and a right hip injury.

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for DDD of the lumbar spine.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for DDD of the lumbar spine is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

During the Veteran's October 2016 Board hearing, he withdrew his appeal of the claim of entitlement to service connection for a right hip injury.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a right hip injury have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

On October 27, 2016, during his Board hearing, the Veteran withdrew his appeal as to the claim of entitlement to service connection for a right hip injury.  The Veteran's statement indicating his intention to withdraw his appeal, transcribed as a part of the record, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

As the Veteran has withdrawn his appeal as to this claim before the Board, there remains no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

The appeal, as to the claim of entitlement to service connection for a right hip injury, is dismissed.



REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran contends that he injured his back in service in 1977 when he fell from the tailgate of a truck onto the concrete.  Service treatment records indicate the Veteran had multiple complaints and treatment for low back pain with no history of trauma or injury.  The Veteran's separation report of medical history dated June 7, 1978 noted that the Veteran marked yes to bone, joint, or other deformity, and recurrent back pain.  There was no documentation that the Veteran sustained an injury from falling off the back of a truck.

Private medical records beginning in 1982 indicate that the Veteran was in several car accidents after service in 1982, 1984, and 1985.  The Veteran had a work injury in 1995 and underwent back surgery in 1999.  The Veteran has been diagnosed with DDD of the lumbar spine, lumbar spine tendonitis, and sciatica.

In his hearing testimony, the Veteran stated that he underwent an MRI in December 1995 in relation to his current back condition.  The Veteran further stated that the VA did not have the radiology report related to the MRI which indicated problems with his back that related to an old injury which could presumably be related to his military service.  However, the Board notes that there is a January 1996 MRI of the Veteran's lumbar spine along with a letter from Jeffery B. Potter, D.C, dated in September 2014 in which he asserts that the 1996 MRI shows previous injury to the lumbar spine dating back a decade or more (beginning in 1986 or back to 1976) according to the type of degenerative findings shown on the 1996 MRI.  The examiner did not explain how he dated the 1996 findings back to 1976 nor did he discuss whether he reviewed the Veteran's service and post-service medical records including documented post-service injuries in the 1980's and thus before 1996.  While the AOJ did consider this additional evidence, there is no indication that a supplemental VA opinion was obtained to address this medical evidence.

Further, the Veteran also stated that he received Social Security Administration (SSA) benefits and that he wanted to submit those records to be added to his claims file.  The Social Security records have been received by VA and added to the record.  These records contain extensive medical evidence relating to the Veteran's low back and should also be considered in a supplemental medical opinion.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disabilities.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the record prior to the examination.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is otherwise related to any in-service disease, event, or injury.  The examiner should specifically address:  (1) the January 1996 MRI of the lumbar spine report; (2) the September 2014 letter of Jeffery B. Potter, D.C, who opined that the January 1996 MRI shows previous injury to the lumbar spine dating back a decade or more (beginning in 1986 or back to 1976) according to the type of degenerative findings shown on the 1996 MRI; (3) all relevant medical records received from SSA in November 2016; (4) the Veteran's lay statements and testimony at hearings in December 2012 (AOJ) and October 2016 (Board).  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue remaining on appeal and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


